DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 10/13/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/MARY E MCMANMON/Supervisory Patent Examiner, Art Unit 3753                                                                                                                                                                                                        



Response to Remarks
Applicant’s arguments in the appeal brief filed 10/13/2021, with respect to the rejection(s) of claim(s) 1-15, 17 and 20-25 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cadeau et al. (US 2012/0132836) in view of Golan et al. (US 7,299,824).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-15, 17 and 20-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau et al. (US 2012/0132836, hereafter “Cadeau”) in view of Golan et al. (US 7,299,824, hereafter “Golan”).
Regarding claim 1, Cadeau discloses a valve system (Figs. 10-14) comprising: a magnetic plunger (10); a lower plate (see Exhibit A) comprising a first portion of a fluid 
Exhibit A

    PNG
    media_image1.png
    552
    1376
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be a spherical shape and include a compliant gasket that said plunger would seat against in the closed position as taught by Golan in order to provide a valve structure that is simple, miniature in size, sturdy, and a highly reliable as well as having a durable construction and may be quickly disassembled, cleaned and/or repaired, and easily put back together again as well as a valve that prevents any leakage and stops any flow in the off position. (Col. 1, line 61 through Col. 2, line 15)
Cadeau after being modified by Golan necessarily disclose the compliant gasket (as taught by Golan) mounted between said upper plate (27 - Cadeau) and said lower plate (20 - Cadeau) such that said upper plate and said lower plate form said fluid path when attached together. (when 10 of Cadeau is modified to be spherical along with the gasket as taught by Golan, this limitation is necessarily disclosed)
Regarding claim 3, Cadeau in view of Golan further disclose the valve system of claim 1, said actuating magnet being a permanent magnet. (Abstract)
Regarding claim 4, Cadeau in view of Golan further disclose the valve system of claim 1 comprising a plurality of said magnetic plungers in a plurality of receivers. (Figs. 1-14; see how a plurality of magnetic plungers are provided)

Regarding claim 6, Cadeau in view of Golan further disclose the valve system of claim 1, said lower plate and said upper plate being mechanically attached to each other. (as shown between Figs. 7-9 the plates are necessarily mechanically attached to each other)
Regarding claim 7, the claimed phrase “said lower plate and said upper plate being ultrasonically welded to each other” is being treated as a product-by-process limitation.  The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  
Regarding claim 8, Cadeau in view of Golan further disclose the valve system of claim 6, but fails to disclose said lower plate and said upper plate are removably attached to each other. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the upper and lower plates of Cadeau to be separable from each other since separating parts that were once integral involves only routine skill in the art. The motivation for doing so would be to provide a system in which it would be easy to replace one of the plates if it were damaged without having to replace the entire housing. 


Regarding claim 12, Cadeau in view of Golan further disclose the valve system of claim 1, a predefined movement path being defined by a guide track. (Fig. 10; see the track wherein 22 can rotate within)
Regarding claim 13, Cadeau in view of Golan further disclose the valve system of claim 1, said actuating magnet being movable by manual activation by a human. (the apparatus is capable of being actuated by a human)
Regarding claim 14, Cadeau in view of Golan further disclose the valve system of claim 1, said actuating magnet being movable by a controller. (the apparatus is capable of being actuated by a controller; note that the controller is not positively recited)
Regarding claim 15, Cadeau in view of Golan further disclose the valve system of claim 14, said controller configured to control said actuating magnet by a motor mechanically coupled to said actuating magnet. (the apparatus is capable of being actuated by a controller; note that the controller is not positively recited)
Regarding claim 17, Cadeau in view of Golan further disclose the valve system of claim 1, said magnetic plunger further comprising a positioning mechanism (11). 
Regarding claim 20, Cadeau in view of Golan further disclose the valve system of claim 1, said compliant gasket comprising a sealing portion (the portion of the gasket which is closest to the fluid ports as taught by Golan) and a membrane portion (the portion of the gasket away from the fluid ports as taught by Golan). (see Exhibit B for an illustration)

Exhibit B

    PNG
    media_image2.png
    926
    1152
    media_image2.png
    Greyscale

Regarding claim 22, Cadeau in view of Golan further disclose the valve system of claim 21 further comprising a mechanical nudge system (11).
Regarding claim 23, Cadeau in view of Golan further disclose the valve system of claim 22, said mechanical nudge system comprising an actuator configured to push said magnetic plunger through said membrane portion of said compliant gasket. (11 is seen to perform this function)

Regarding claim 25, Cadeau in view of Golan further disclose the valve system of claim 24, said compliant gasket having a funnel shape. (as taught by Golan, the o-ring would necessarily make a funnel shape when compressed by the valving member)

Claims 1, 24 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Gilbert (US 2005/0126638).
Regarding claim 1, Cadeau discloses a valve system (Figs. 10-14) comprising: a magnetic plunger (10); a lower plate (see Exhibit A) comprising a first portion of a fluid path (see the flow path between 1 and 2 as shown best throughout Figs. 1-9) and a receiver (the valve seat formed around each 26 as shown best in Fig. 14) for said magnetic plunger, said receiver being designed such that when said magnetic plunger rests in said receiver, fluid is prevented from flowing (Figs. 1-14; para. [0057]); an upper plate (see Exhibit A) comprising a second portion of said fluid path (Figs. 1-9; see how the fluid flow path from 1 to 2 is formed between the boundaries and enclosed the upper and lower plates); an actuating magnet (8) mounted above said upper plate and movable between an actuated position and a non-actuated position (Fig. 10; para. [0043]), said actuated position being where said actuating magnet is positioned to attract said magnetic plunger away from said lower plate (as best shown in the schematics of Figs. 1-9; para. [0042] - [0048]), but fails to disclose the magnetic plunger has a spherical shape, a compliant gasket mounted between said upper plate and said 
Gilbert teaches a valve system (100) comprising a plunger (112) that has a spherical shape (as shown in Fig. 2), and a compliant gasket (comprised at least of 114, 116, 118, 120).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the shape of the magnetic plunger of Cadeau to be a spherical shape and include a compliant gasket that said plunger would seat against in the closed position as taught by Gilbert in order to provide a valving configuration such that as the ball compresses, the primary sealing element wipes contamination from the closure member to provide a clean sealing surface for engagement with the secondary sealing element as well as having the secondary sealing element also providing sealing redundancy, which is especially beneficial in gas sealing applications. (Abstract)
Regarding claim 24, Cadeau in view of Gilbert further disclose the valve system of claim 1, said compliant gasket further comprising an outlet tube (the portion of 118 directly below 116 as taught by Gilbert).
Regarding claim 25, Cadeau in view of Gilbert further disclose the valve system of claim 24, said compliant gasket having a funnel shape (as shown in Figs. 2-4, see how the shape of the gasket makes a funnel shape).

s 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Golan as applied to claim 6 above, and further in view of Francavilla (US 2017/0051842).
Regarding claims 8 and 9, Cadeau in view of Golan further disclose all of the limitations of claim 6, as applied above, but fail to disclose said lower plate and said upper plate being removably attached to each other being held together by snap fit.
Francavilla teaches a valve system wherein a lower plate (410) and an upper plate (420) being removably attached to each other being held together by snap fit. (para. [0025])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the upper plate and lower plate of Cadeau to be a snap fit since the equivalence of a snap fit and any other mechanical connection between two parts is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be provide a means of connection which is easy to assemble and secure. (para. [0025])

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cadeau in view of Golan as applied to claim 6 above, and further in view of Pitchford et al. (US 2014/0110613, hereafter “Pitchford”).
Regarding claims 8 and 10, Cadeau in view of Golan disclose all of the limitations of claim 6, as applied above, but fail to disclose said lower plate and said upper plate being removably attached to each other being held together by fasteners.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the connection between the upper plate and lower plate of Cadeau to be held together by fasteners since the equivalence of fasteners and any other mechanical connection between two parts is recognized for their use in the valve art and the selection of any of these known equivalents would be within the level of ordinary skill in the art. The motivation for making such an equivalent substitution would be provide a secure means of connection that is easy to assemble. (para. [0041])

Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (WO 2013041418 A1, hereafter “Koch”) in view of Stewart.
Regarding claim 1, Koch discloses a valve system (Figs. 1-2) comprising: a magnetic plunger (5) having a spherical shape (Figs. 1-2); a lower portion (the lower portion of 2) comprising a first portion of a fluid path (Fig. 2) and a receiver (one of the receivers as shown in Figs. 1-2) for said magnetic plunger, said receiver being designed such that when said magnetic plunger rests in said receiver, fluid is prevented from flowing; an upper portion (the upper portion of 2) comprising a second portion of said fluid path; an actuating magnet (27) mounted above said upper portion and movable between an actuated position and a non-actuated position, said actuated position being where said actuating magnet is positioned to attract said magnetic plunger away from 
Stewart teaches a valve system (Fig. 2) comprising an upper plate (15), a lower plate (16), and a compliant gasket (28) mounted between said upper plate and said lower plate such that said upper plate and said lower plate form said fluid path when attached together (Fig. 2; Col. 2, lines 7-37), said compliant gasket comprising a seal element (28 is a seal element), said seal element being designed such that when a plunger (43) rests in said seal element, fluid is prevented from flowing. (Fig. 2, see how when 43 rests with 28, fluid is prevented from flowing past).  Note that the term “rests in” is being interpreted to mean within and not necessitate that the spherical element contact the gasket itself.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the housing of Koch to include an upper plate and a lower plate with a gasket in between as taught by Stewart in order to provide a system which can be easily assembled, disassembled, and repaired as well as help ensure no fluid can pass between the upper and lower plates. (Col. 2, lines 7-22)
Regarding claim 2, Koch in view of Stewart further disclose the valve system of claim 1, said actuating magnet being an electromagnet. (Pages 6-7 - Koch)



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burrola et al. (US 20050000579) discloses a magnetic actuator and method which teach that the plunger may have any configuration suitable for movement within the plates in para. [0036].
Dorrer (WO 2012126646 A1) discloses a microfluidic valve and microfluidic platform.  Dorrer further teaches that the shape of the plunger 1, can be “round, rectangular, or square.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/PAUL J GRAY/Primary Examiner, Art Unit 3753